— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Glass, J.), rendered December 15, 1987, convicting him of robbery in the second degree, burglary in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the prosecutor’s remarks did not stray from the four corners of the evidence and did not go beyond inferences to be gleaned from the testimony, there was no impropriety in the references in summation to the recovery of the billy club (see generally, People v Ashwal, 39 NY2d 105). Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.